Citation Nr: 1745050	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted.

4.  Whether a November 2007 rating decision that denied service connection for gastroesophageal reflux disease (GERD) should be revised or reversed on the basis of clear and unmistakable error (CUE).

5.  Whether new and material evidence has been received to reopen service connection for GERD, and if so, whether service connection is warranted.

6.  Entitlement to service connection for sciatic nerve impingement, to include right lower extremity radiculopathy (right lower extremity radiculopathy).

7.  Entitlement to service connection for bladder dysfunction.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected duodenal ulcer from October 25, 2013.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and an April 2014 rating decision of the RO in Muskogee, Oklahoma.  The April 2013 rating decision reopened service connection for a lumbar spine disability, but denied service connection for a lumbar spine disability and a right hip disability.  The April 2014 rating decision declined to reopen service connection for bilateral hearing loss, tinnitus, and GERD, denied service connection for bladder dysfunction and sciatic nerve impingement, denied an increased rating for the service-connected duodenal ulcer, and denied a TDIU.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed one of the issues on appeal as service connection for sciatic nerve impingement, to include right lower extremity radiculopathy.  

In a December 2015 Statement of the Case (SOC), the RO reopened service connection for bilateral hearing loss and tinnitus, but denied service connection for bilateral hearing loss and tinnitus.

An original claim for service connection for GERD was received in March 2007.  In a November 2007 rating decision, service connection for GERD as being aggravated by the service-connected duodenal ulcer was denied on the grounds that the service-connected duodenal ulcer and GERD would be assigned disability ratings based on the same rating criteria; thus, a separate rating may not be granted for GERD.  The Veteran did not initiate an appeal of the decision or submit new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2017); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

As discussed in detail below, the Board finds that the November 2007 decision is clearly and unmistakably erroneous; therefore, the November 2007 rating decision should be reversed, resulting in a grant of service connection for GERD as secondary to the service-connected duodenal ulcer, effective from March 16, 2007 (the date the original claim for service connection for GERD was received).  While the Agency of Original Jurisdiction (AOJ) has not adjudicated the question of CUE in the November 2007 rating decision in the first instance, the Board has jurisdiction to adjudicate the issue of CUE because it is a related or ancillary "question" of the overarching issue of whether new and material evidence has been received to reopen service connection for GERD that is currently on appeal.  See 38 U.S.C.A. § 7104 (West 2014) (the Board has authority "to decide all questions in a matter" on appeal).  As part of an appeal for whether new and material evidence has been received to reopen service connection, the Board is required to make a finding as to the finality of a prior denial; thus, an appeal to reopen service connection necessarily involves a CUE analysis in order to make that finality determination.

Although in Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc), the United States Court of Appeals for Veteran's Claims (Court) stated that CUE is a separate and distinct matter, under the facts of this particular case, the Board finds CUE in the November 2007 rating decision that denied service connection for GERD, and is granting service connection for GERD effective March 16, 2007, the date the original claim for service connection was received and the earliest possible date service connection can be awarded.  As such, the Veteran is not prejudiced by the Board's adjudication of the related question of CUE in connection with the appeal to reopen service connection for GERD without AOJ consideration of the CUE matter in the first instance, including without issuance of a statement of the case, which due process and notice purposes are rendered moot by the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue").  

In August 2016, the Veteran testified at a Board Videoconference hearing in Muskogee, Oklahoma, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

Since issuance of the last Supplemental Statement of the Case in October 2014 and the last Statement of the Case in December 2015, additional evidence has been received by the Board.  The Veteran's substantive appeals via VA Form 9 were received after February 2, 2013 (received by VA in October 2013 and December 2015); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of an increased disability rating for the service-connected duodenal ulcer and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	An unappealed October 1988 rating decision, in pertinent part, denied service connection for a back disability on the basis that the evidence did not show a current diagnosis for a back disability or residuals relating to an in-service back injury that occurred in 1974.

2.	The evidence received since the October 1988 rating decision relates to an unestablished fact of a current diagnosis for a lumbar spine disability.

3.	An unappealed June 2008 rating decision, in pertinent part, denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not show diagnoses for hearing loss and tinnitus that could be related to military service.

4.	The evidence received since the June 2008 rating decision relates to unestablished facts of current diagnoses for bilateral hearing loss and tinnitus.

5.	A claim seeking service connection for GERD was received by VA on March 16, 2007.

6.	A November 2007 rating decision denied service connection for GERD.

7.	The November 2007 rating decision contained legal error in the assignment of probative value to the evidence so as to not constitute a reasonable exercise of rating judgment.

8.	But for the legal error in the November 2007 rating decision, the outcome would have been manifestly different and service connection for GERD would have been granted as secondary to the service-connected duodenal ulcer, effective from March 16, 2007.

9.	The Veteran is currently diagnosed with intervertebral disc syndrome and degenerative disc disease of the lumbar spine with spondylolisthesis and bilateral pars defect (lumbar spine disability).

10.	The Veteran experienced and sought treatment for a lower back injury in service.

11.	Symptoms of the lumbar spine disability were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

12.	The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service, including the lower back injury in service.

13.	The Veteran is currently diagnosed with bilateral sensorineural hearing loss.

14.	Symptoms of the current bilateral sensorineural hearing loss were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

15.	The current bilateral sensorineural hearing loss first manifested many years after service separation and is not causally or etiologically related to service.

16.	The Veteran currently has tinnitus.

17.	Symptoms of the current tinnitus disorder were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

18.	The current tinnitus disorder first manifested many years after service separation and is not causally or etiologically related to service.

19.	The Veteran is currently diagnosed with right lower extremity radiculopathy.

20.	There was no neurologic injury or disease affecting the right lower extremity during service.

21.	Symptoms of right lower extremity radiculopathy were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

22.	The current right lower extremity radiculopathy is not causally or etiologically related to service.

23.	The Veteran does not have a current bladder dysfunction disorder.

24.	The Veteran does not have a current right hip disability.



CONCLUSIONS OF LAW

1.	The October 1988 rating decision denying service connection for a lumbar spine disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.	New and material evidence has been received to reopen service connection for a lumbar spine disability.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2017).

3.	The June 2008 rating decision denying service connection for bilateral sensorineural hearing loss and tinnitus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.	New and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2017).

5.	The November 2007 rating decision denying service connection for GERD, to include as secondary to the service-connected duodenal ulcer, was clearly and unmistakably erroneous, and is to be revised to grant service connection for GERD from March 16, 2007.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2017).

6.	The issue of whether new and material evidence has been received to reopen service connection for GERD has been rendered moot by the grant of service connection for GERD from March 16, 2007, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

7.	A lumbar spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

8.	Bilateral sensorineural hearing loss was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9.	Tinnitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10.	Right lower extremity radiculopathy was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

11.	The criteria for service connection for bladder dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

12.	The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the RO provided notice to the Veteran in September 2012, prior to the April 2013 rating decision that reopened service connection for a lumbar spine disability but denied service connection.  In regards to the claims to reopen service connection for bilateral hearing loss and tinnitus, the RO provided notice to the Veteran in January 2014, prior to the April 2014 rating decision that declined to reopen service connection.  The Veteran was notified of the evidence necessary to reopen the claims for service connection and the evidence needed to substantiate the underlying claims.  

VA's duties to notify and assist claimants under the VCAA do not apply to allegations of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.

As the instant decision remands the issues of an increased rating for the service-connected duodenal ulcer and a TDIU, no further discussion of VA's duties to notify and assist is necessary as to these issues.

With respect to the issues of service connection for right lower extremity radiculopathy, bladder dysfunction, and a right hip disorder, the RO provided notice to the Veteran in March 2013 and January 2014, prior to the April 2013 and April 2014 rating decisions that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the August 2016 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2016 Board hearing, the undersigned VLJ specifically advised the Veteran and representative of the evidence needed to substantiate the claims on appeal and asked questions to help direct the Veteran's testimony to assist in establishing the underlying claims for service connection; thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, private medical opinions, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in January 2013 and November 2015, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2013 and November 2015 VA examination reports, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination in relation to service connection for a right hip disorder.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

In this case, because there is sufficient competent medical evidence to show that the Veteran does not have a current right hip disability for which service connection may be established, there is no duty to provide a VA medical examination.  For these reasons, the Board finds that a remand for a VA examination is not warranted.  Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Reopening Service Connection for a Lumbar Spine Disability, 
Hearing Loss, and Tinnitus

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An October 1988 rating decision denied service connection for a back disability, finding that the evidence did not show that the Veteran had a current diagnosis for a back disability or any residuals relating to an in-service back injury that occurred in 1974.  In November 1988, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the October 1988 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the October 1988 rating decision, VA has received additional lay and medical evidence.  Specifically, private treatment records received by VA in March 2007 indicate radiological findings of osteoarthritis in the lumbar spine.  Such evidence relates to the unestablished fact of a currently diagnosed lumbar spine disability, which is necessary to substantiate the claim for service connection.  Based on the foregoing, the Board finds that the additional evidence received is new and material to reopen service connection for a lumbar spine disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

A June 2008 rating decision denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not show diagnoses for hearing loss and tinnitus that could be related to military service.  A November 2015 VA examination report reflects the Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus, which evidence relates to the unestablished fact of a currently diagnosed disability that is necessary to substantiate the claims for service connection.  Based on the foregoing, the Board finds that the additional evidence received is new and material to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Whether CUE in the November 2007 Rating Decision 
Denial of  Service Connection for GERD

The record reflects CUE in a prior November 2007 rating decision that, in pertinent part, denied service connection for GERD as being aggravated by the service-connected duodenal ulcer "[b]ecause [the] service-connected duodenal ulcer and [] GERD are evaluated based on the same rating criteria[,] a separate evaluation may not be granted."  However, the basis given in the November 2007 rating decision for denying service connection for GERD as secondary to the service-connected duodenal ulcer contained legal error in its application of 38 C.F.R. §§ 4.113 and 4.114 (2017).  As a result, the November 2007 rating decision failed to take into account the favorable evidence of record at the time showing that the Veteran's GERD had been aggravated by the service-connected duodenal ulcer. 

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the record reflects CUE in the prior November 2007 rating decision denying service connection for GERD.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.310(a) and (b) provided then, as now, that service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2007).  Further, both then and now, 38 C.F.R. § 4.113 provided that coexisting abdominal conditions, while differing in the site of pathology, produce a common disability picture characterized by similar symptomatology, and consequently do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding under 38 C.F.R. § 4.14.  Additionally, both then and now, 38 C.F.R. § 4.114 prohibited disability ratings assigned under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 through 7348 to be combined with one another; instead, a single disability rating would be assigned under the Diagnostic Code which reflected the predominant disability picture, with elevation to the next higher rating where warranted due to the severity of the overall disability.  Finally, 38 C.F.R. § 3.102, both then and now, provided that when a reasonable doubt arises due to an approximate balance of positive and negative evidence, such doubt shall be resolved in favor of the Veteran.

Evidence of record at the time of the November 2007 rating decision included service treatment records, VA treatment records, private treatment records, and a private medical opinion.  A May 1982 service treatment record reflects the Veteran was diagnosed with a large duodenal ulcer and hiatal hernia without reflux.  A September 1982 service treatment record shows the Veteran was still complaining of abdominal pain.  Subsequently, a June 1988 VA treatment record shows the Veteran was seen for complaints of abdominal pain; impressions of an imaging study of the upper gastrointestinal system were post bulbar duodenal ulcer with narrowing of the duodenum and small sliding type hiatus hernia with no evidence of gastroesophageal reflux.  An August 1988 VA treatment record shows imaging studies of the upper gastrointestinal system revealed normal esophageal motility but a small amount of gastroesophageal reflux was observed.  Numerous subsequent private treatment records reflect the Veteran had been diagnosed and continuously treated for GERD by Dr. T.M.  In a February 2007 private medical letter, Dr. T.M. stated that he was treating the Veteran's chronic GERD, which had been aggravated by an ulcer that was incurred during military service.

After a review of the lay and medical evidence of record at the time of the November 2007 rating decision, the Board finds clear error in the November 2007 rating decision's reasons and bases.  As discussed above, the November 2007 rating decision denied service connection for GERD as being aggravated by the service-connected duodenal ulcer on the grounds that the ulcer and GERD would be rated under the same rating criteria, and so a separate disability rating for GERD could not be granted.  In rendering the decision, the RO erroneously construed 38 C.F.R. §§ 4.113 and 4.114 as prohibiting service connection for more than one coexisting diseases of the digestive system.  While 38 C.F.R. §§ 4.113 and 4.114 prohibits separately assigning and combining disability ratings assigned for coexisting digestive diseases, it does not prohibit granting service connection for more than one coexisting digestive disease.  On the contrary, 38 C.F.R. § 4.114 specifically instructs for a single disability rating to be assigned under the Diagnostic Code that reflects the predominant disability picture, which in the Veteran's case would have encompassed both GERD symptoms and duodenal ulcer symptoms, had service connection for GERD been properly granted.  

Because the November 2007 rating decision misinterpreted the provisions under 38 C.F.R. §§ 4.113 and 4.114, the RO did not assign any probative value to Dr. T.M.'s February 2007 private medical letter establishing that the Veteran's GERD had been aggravated by the service-connected duodenal ulcer, or assist the Veteran in establishing service connection for GERD as relating to the hiatal hernia that was diagnosed during service.  Had the RO properly assigned the probative value of such evidence in its November 2007 rating decision, which at the time was at least in equipoise, the proper application of 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for GERD as secondary to the service-connected duodenal ulcer from March 16, 2007, the date of the original claim for service connection.  Consequently, the November 2007 rating decision erred in its denial of service connection for GERD.

But for the legal and evidentiary errors in the November 2007 rating decision, the outcome of the November 2007 decision would have been a grant of service connection for GERD based on the theory of secondary service connection by aggravation under 38 C.F.R. § 3.310.  The Board finds that the November 2007 rating decision is clearly and unmistakably erroneous; therefore, the November 2007 rating decision should be revised, resulting in a grant of service connection for GERD, effective from March 16, 2007, the date the original claim for service connection was received by VA.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine (as arthritis), as well as bilateral sensorineural hearing loss, tinnitus, and right lower extremity radiculopathy (as organic diseases of the nervous system) which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lumbar Spine Disability

The Veteran contends that a current lumbar spine disability is the result of military service.  In an October 2012 statement, the Veteran asserts experiencing continual back problems following a lower back injury that occurred during service in 1974 that caused him to be hospitalized for approximately three days.  During the August 2016 Board hearing, the Veteran testified that during basic training he fell into a grass ditch that caused the back to buckle, so was brought to the hospital on a stretcher because he was unable to move.  The Veteran testified to being discharged from the hospital and returned to duty in a wheelchair for the final week of basic training, then experiencing continuous symptoms of back pain during active service and throughout the years since service separation.

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  The January 2013 VA examination report reflects diagnoses of intervertebral disc syndrome and degenerative disc disease of the lumbar spine with spondylolisthesis and a bilateral pars defect.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran received treatment and was hospitalized for a back injury during service, but that the in-service back injury is not related to the current lumbar spine disability.  Service treatment records from September 1974 reflect the Veteran was brought to the emergency room with complaints of back pain after rolling down a hill on the obstacle course and injuring the lower back.  Upon examination, there was no localized tenderness but mild pain with walking and a straight leg raising test was positive.  The service examiner's impression was a lumbosacral strain and the Veteran was admitted to the hospital and treated with bedrest.  Service treatment records from September 1974 also show the Veteran was discharged after two days in the hospital, and the final diagnosis upon discharge was lower back pain.  

Regardless of the single complaint of back pain in 1974, the evidence does not demonstrate chronic symptoms of degenerative arthritis in the lumbar spine during service or continuous symptoms of degenerative arthritis in the lumbar spine since service separation.  Service treatment records do not reflect any history of a lumbar spine problem in service, or any further complaints, treatment, or diagnosis of degenerative arthritis in the lumbar spine during service, aside from the single 1974 complaint.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, service treatment records did not indicate any history or findings or diagnosis of bilateral degenerative arthritis in the lumbar spine.  The first evidence and diagnosis of degenerative arthritis in the lumbar spine is not shown until 2003 in a November 2003 private treatment record, over two decades after service separation.  Additionally, as discussed below, the earliest post-service medical records relating to the back pain were not until February 1999 when the Veteran sought treatment following an unspecified post-service injury to the neck, back, and both feet, which records make no mention of any symptoms, diagnosis or treatment for degenerative arthritis.  The approximately 20 year period between service and the onset of degenerative arthritis in the lumbar spine that is shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighing against continuous symptomatology since service in this case include private treatment records that reveal the Veteran sought treatment for the onset of back pain following specific post-service incidents such as motor vehicle accidents and other injuries to the back.  These treatment records do not indicate an onset of degenerative arthritis until 2003.  Additionally, the January 2013 VA examination report contains the VA examiner's opinion that the Veteran's current lumbar spine disability is less likely than not related to, or caused by, military service.

The same evidence also shows that degenerative arthritis in the lumbar spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in the lumbar spine in November 2003, over 20 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the current lumbar spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is causally related to service.  While the Board finds the Veteran competent to report back pain during service, the evidence of record shows that the single complaint of back pain in 1974 resolved so as not to be related to the currently diagnosed lumbar spine disability, either by continuous symptoms or by competent medical opinion.  The weight of the competent and credible evidence shows that symptoms of the lumbar spine disability occurred after active service, following post-service injuries, that the Veteran was not treated for back pain until after service in 1999, and was not diagnosed with a lumbar spine disability until after service in 2003.

Evidence supportive of the Veteran's claim includes an October 2013 private medical examination report from Dr. J.E., which reflects the Veteran's assertions that he has continuous back pain ever since the in-service back injury that occurred in 1974.  During the examination, the Veteran reported that his back pain had progressed throughout the years and that he started experiencing pain and weakness in the right leg sometime in 1999.  The Veteran reported that the right leg pain caused him to fall in October 2009, but that the fall did not hurt him and was only indicative of the severe pain, numbness, and weakness he was experiencing in the right leg.  In the October 2013 private examination report, Dr. J.E. opined that the Veteran's current lumbar spine disability was caused by the in-service back injury.  Dr. J.E. explained that the Veteran hyperextended his back during the 1974 back injury, which caused "immediate injury to the muscles, tendons and ligaments of [the] thoracic and lumbar spine as well as [the] iliolumbar and sacroiliac ligaments.  It caused injury to the ligaments and attachments to the lumbar spine."  Dr. J.E. further stated that the 1974 back injury resulted in spondylolisthesis that became so severe that it resulted in impingement of the nerves down the right lower extremity and the nerves to the bladder.

As shown above, the Board has weighed the lay and medical evidence of record and found that the weight of the credible evidence does not show continuous post-service symptoms of back problems, including back pain.  This history of back pain in service and since service separation is inconsistent with, and outweighed by, other lay and medical evidence of record, so is not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Dr. J.E.'s opinion was based in part on detailed medical findings regarding the extent of the Veteran's in-service back injury that are not shown in the September 1974 service treatment records, so such findings are speculative and cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Dr. J.E.'s opinion was also based on an incomplete medical history as it did not address the Veteran's multiple post-service back injuries shown in private treatment records from February 1999 (unspecified injury to the neck, back, and both feet) and August 2000 (back injury from car accident), in VA treatment records starting from October 2011 (injury to right hip and lower back from a fall), and in SSA treatment records starting from March 2012 (injuries to the neck, mid and lower back, and right hip following car accident in January 2012).  In this case, the Board is not discounting the history relied upon in Dr. J.E's opinion because of the source of the history, which includes from the Veteran, rather than treatment records; instead, the history of symptoms in and since service is inaccurate because it is inconsistent with, and outweighed by, other lay and medical evidence of record.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).  Because Dr. J.E. relied on unsupported medical findings regarding the extent of the in-service back injury and on an inaccurate and incomplete post-service medical history, the Board finds Dr. J.E.'s October 2013 opinion is of no probative value in establishing that the current lumbar spine disability was caused by, or related to, military service.

Evidence against finding that the current lumbar spine disorder is causally related to service includes the post-service treatment records noted above that show the Veteran sought treatment for back pain following specific post-service back injuries.  Specifically, the March 2012 SSA treatment record reflects the Veteran was seen in January 2012 following a car accident that caused injuries to the neck, mid and lower back and right hip.  X-rays of the lumbosacral spine taken in January 2012 after the car accident revealed spondylolisthesis of L4/L5, a L4 pars defect (stress fracture), decreased disc spaces at L4/L5 and L5/S1, mild hyperlordosis of the lumbar spine, and degenerative changes noted within the thoracic kyphosis.  The March 2012 SSA treatment record shows the Veteran was treated for his injuries from the car accident and had reached maximum medical improvement in February 2012.  Further, the March 2012 private examiner opined that the symptoms of neck pain, mid and lower back pain, and right hip pain that the Veteran suffered were causally related to the January 2012 car accident.  The March 2012 private examiner explained that due to the trauma that the Veteran suffered, he would most likely suffer from degenerative changes in the cervical, thoracic, and lumbar spinal areas and continue to experience problems that will require future medical care.

Similarly, following the January 2013 VA examination of the Veteran's lumbar spine disability, the VA examiner opined that it is less likely than not that the current lumbar spine disability was caused by the in-service back injury in 1974.  The January 2013 VA examiner explained that the solitary incident of a lumbar strain occurred in September 1974, without further treatment during service or immediately following service separation in 1983.  The VA examiner also noted a July 2012 VA treatment record that showed the Veteran reported chronic lower back pain that increased in severity due to a fall in October 2011 and a car accident in January 2012, indicating the likely causes of the current lumbar spine disability.

The Board has also considered a September 2016 lay statement from J.C., who served on active duty with the Veteran from November 1980 to May 1983.  In the September 2016 lay statement, J.C. conveyed that during this period of active service it was very noticeable that the Veteran had some kind of back problem.  To the extent that the September 2016 lay statement was intended to establish a causal relationship between the Veteran's current lumbar spine disability and active service, J.C. is a lay person and is not shown to have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of Veteran's current lumbar spine disability.  The etiology of the Veteran's lumbar spine disability is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as back pain.  Further, while J.C. may be competent to relate the Veteran's observable symptoms of back problems, under the facts of this case, J.C. is not competent to opine as to whether there is a link between the Veteran's current lumbar spine disability and any back problems during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran generally contends that bilateral hearing loss and tinnitus are the result of excessive noise exposure during active service.  During the August 2016 Board hearing, the Veteran testified to being exposed to loud noises during service from driving a five ton military truck that had its mufflers located immediately behind the driver's cabinet on the truck.  The Veteran testified to additional in-service noise exposure from the sounds and alerts generated by computers, type reels, and other communications equipment.  The Veteran also testified to in-service noise exposure from ammunition fire and artillery simulators used during basic training.  Finally, the Veteran testified that the constant ringing sound in his ears had its onset during military service and that he has had constant ringing in the ears throughout the years following service separation in 1983.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. §3.385.  A November 2015 VA audiometric examination report shows pure tone thresholds of 30 dB or greater at 500 through 3000 Hz in both ears, 40 dB at 1000 Hz in the right ear, and 30 dB at 4000 Hz in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The November 2015 VA examination report reflects the Veteran was diagnosed with bilateral sensorineural hearing loss.  Based on this evidence, the current disability of bilateral sensorineural hearing loss is established.  See 38 C.F.R. §3.385.  Further, the Board finds that the Veteran has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (recognizing that a layperson is competent to identify tinnitus).  The November 2015 VA examination report also reflects a diagnosis of tinnitus.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran was exposed to acoustic trauma during service that may be related to the currently diagnosed hearing loss and tinnitus.  The lay and medical evidence does not demonstrate chronic symptoms of hearing loss and tinnitus during service or continuous symptoms of hearing loss and tinnitus since service separation.  Service treatment records do not reflect any complaints, treatment, or diagnoses for hearing loss or tinnitus.

The lay and medical evidence weighs against a finding of continuous symptoms of hearing loss and tinnitus since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, service treatment records do not indicate any history, findings, or diagnoses for hearing loss or tinnitus during service.  Additionally, a November 1999 private treatment record contains a review of symptoms worksheet that was completed and signed by the Veteran.  At the time of the November 1999 private treatment record, the Veteran denied symptoms of difficulty hearing and ringing in the ears.

The first evidence and diagnosis for tinnitus is not shown until 2012 in a January 2012 private treatment record, and the first evidence and diagnosis for bilateral hearing loss is not shown until 2013 in a July 2013 private audiological evaluation, approximately three decades after service separation.  The approximately 30 year period between service and the onset of hearing loss and tinnitus that is shown by the weight of both the lay and medical evidence is only one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; Maxson, 230 F.3d at 1333.  Additional factors weighing against continuous symptomatology since service in this case include VA and private treatment records that reflect post-service treatment for a variety of ailments starting in 1988, which reflects the Veteran's own negatively reported history at the time of the November 1999 private treatment record, and do not indicate an onset of tinnitus until 2012 and hearing loss until 2013.

The same evidence also shows that hearing loss and tinnitus did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with tinnitus in January 2012 and with bilateral hearing loss during the July 2013 private audiological examination, approximately 30 years after service, and the Veteran's own reported history in the November 1999 private treatment record demonstrates that neither hearing loss nor tinnitus manifested within one year of service separation.  Thus, the criteria for manifestation of bilateral hearing loss and tinnitus to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6260 (2017).

On the question of direct nexus between the current hearing loss and tinnitus and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed hearing loss and tinnitus are causally related to service.  The weight of the evidence shows that the Veteran was not exposed to acoustic trauma during service, that the Veteran denied symptoms of hearing loss and tinnitus as of November 1999, that symptoms of bilateral hearing loss and tinnitus occurred after active service, and that the Veteran was not diagnosed with tinnitus until January 2012 or hearing loss until July 2013.

Evidence supportive of the Veteran's claim includes the July 2013 private audiological examination report.  During the July 2013 audiological examination, the Veteran reported a history of hearing loss and tinnitus that began during active service.  The Veteran reported being exposed to hazardous noise from gunfire, bells, alarms, and trucks without access to hearing protection during service.  The Veteran's post-discharge work history included working in maintenance where he used hearing protection as needed.  Upon conclusion of the examination, Dr. L.I. opined that it is at least as likely as not that the veteran's hearing loss and tinnitus was caused by exposure to hazardous noise while in service, including noise from weapons, alarms, and trucks; Dr. L.I. did not provide a rationale for the rendered opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

The record also contains the October 2013 private medical opinion wherein Dr. J.E. opined that it is more likely than not that noise exposure during service caused the Veteran's current hearing loss and tinnitus.  In formulating this opinion, Dr. J.E. explained that the Veteran had not been around a lot of loud noise since service separation, and that exposure to high pitched sounds, bells, whistles, and alarms during military service caused injury to the Veteran's hearing cells.  Similarly, the Veteran's testimony during the August 2016 Board hearing was that symptoms of hearing loss and tinnitus had their onset during military service and was caused by exposure to loud noises during military service.

On the other hand, in a July 2013 Function Report submitted to the SSA, the Veteran described his hobbies as hunting, camping, watching television, and walking around flea markets and gun shows.  A November 2005 private treatment record also contains references to hunting and shows the Veteran reported injuring the right foot while hunting two weeks ago.  Accordingly, neither Dr. L.I.'s July 2013 medical opinion nor Dr. J.E.'s October 2013 medical opinion addresses the Veteran's potential post-service noise exposure from hunting or being around guns during gun shows, and whether the current hearing loss and tinnitus were caused by such noise exposure; thus, the Board finds that the July 2013 and October 2013 private medical opinions relied on an incomplete and inaccurate history of post-service noise exposure so is of no probative value in establishing a causal relationship between the current hearing loss and tinnitus and military service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Evidence against finding that the current hearing loss and tinnitus are causally related to service includes the Forms DD 214 showing the Veteran's military occupational specialty were as a data communications switching center specialist and as an automatic data telecommunications center operator, which are not occupations for which hazardous noise exposure may be conceded. 

Further, the November 2015 VA examination report includes the VA examiner's opinion that the Veteran's current bilateral hearing loss and tinnitus are less likely than not related to, or caused by, military service.  The November 2015 VA examiner explained that a review of the Veteran's military occupational specialty and service treatment records do not show excessive noise exposure during service.  Although the VA examiner also did not address the Veteran's possible post-service noise exposure from hunting and gun shows, the November 2015 VA examination report reflects that the Veteran denied any form of post-service noise exposure; therefore, the VA examiner's opinion was negative even if the Veteran's only exposure to hazardous noises was during military service.

The Board has considered the Veteran's contentions that the current bilateral hearing loss and tinnitus had their onset during military service and are the result of hazardous noise exposure during service; however, the Board finds that the Veteran's contentions are outweighed by contemporaneous medical records, including the Veteran's own negatively reported history in the November 1999 private treatment record, and his possible post-service noise exposure from hunting and attending gun shows.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral sensorineural hearing loss and tinnitus and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus on a direct, presumptive, or any other basis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Lower Extremity Radiculopathy

The Veteran generally contends that service connection is warranted for right lower extremity radiculopathy, claimed as sciatic nerve impingement, that is the result of a lumbar spine disability.

Initially, the Board finds that the Veteran is currently diagnosed with right lower extremity radiculopathy.  The January 2013 VA examination report for back conditions reflects positive findings of radiculopathy in the right lower extremity involving the femoral nerve and sciatic nerve, which was found to be secondary to the lumbar spine disability.

Next, the Board finds that the weight of the evidence demonstrates no chronic symptoms of right lower extremity radiculopathy during service or continuous symptoms of right lower extremity radiculopathy since service separation.  Service treatment records do not reflect any history of a neurologic injury or disease affecting the right lower extremity either during service, aside from the 1974 in-service back injury discussed above, or by the Veteran when reporting medical history during various medical treatments since service separation.  

Service treatment records do not indicate any history, findings, or diagnosis of either a neurologic injury or disease or right lower extremity radiculopathy, and various post-service treatment records show the Veteran initially denied radiating pain down the lower extremities when reporting lower back pain.  For example, a November 2003 private treatment record reflects the Veteran complained of bilateral foot pain and lower back pain without radiation down the legs that had been ongoing for the past several weeks.  During the November 2003 private treatment, the Veteran was found to be neurologically intact.  A March 2006 private examination report reflects normal findings of the Veteran's neurological system, and all four extremities were found to have full muscle strength, normal deep tendon reflexes, and sensation.

The first evidence of right lower extremity radiculopathy is not shown until an October 2008 private treatment record showing the Veteran complained of lower back pain that radiated to the right leg.  The first diagnosis of right lower extremity radiculopathy is not shown until 2012 in an April 2012 VA treatment record.  The April 2012 VA treatment record reflects the Veteran was seen for progressive lower back pain that radiated to the right lower extremity.  The April 2012 VA examiner noted a diagnosis of degenerative joint disease, chronic low back pain, and mild radiculopathy.  The earliest complaints of radiating pain in the right lower extremity were not until October 2008, over 25 years after service separation.  The approximately 25 year period between service and the onset of right lower extremity radiculopathy that is shown by the weight of both the lay and medical evidence, is only one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.

Additional factors weighing against continuous symptomatology since service in this case include the November 2003 and March 2006 private treatment records discussed above showing the Veteran was found to be neurologically intact.  Further, during the August 2016 Board hearing, the Veteran testified that the nerve pain in the right lower extremity began sometime in 1999.

For these reasons, the Board finds that the lay and medical evidence, including the Veteran's own post-service histories, weighs against a finding of continuous symptoms of right lower extremity radiculopathy since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

The same evidence also shows that right lower extremity radiculopathy did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with right lower extremity radiculopathy during the April 2012 VA treatment, over 25 years after service, and other histories presented during treatment do not include a history of symptoms starting within one year of service separation.  As right lower extremity radiculopathy did not manifest within one year of service separation, the criteria for manifestation of right lower extremity radiculopathy to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

The Board further finds that service connection for right lower extremity radiculopathy must be denied on a direct basis as well.  While the record establishes a current diagnosis for right lower extremity radiculopathy, the evidence does not demonstrate that the right lower extremity radiculopathy is related to active service.  On the contrary, the various post-service VA and private treatment records consistently show that the right lower extremity radiculopathy is a neurologic abnormality related to the Veteran's lumbar spine disability.  Both the October 2013 private medical opinion from Dr. J.E. and the January 2013 VA examination report likewise reflect a consensus that the right lower extremity radiculopathy is etiologically related to the Veteran's lumbar spine disability.  As discussed above, the Board has found that the Veteran's lumbar spine disability was not caused by, or the result of, active service, so is denying service connection for a lumbar spine disability; therefore, the Veteran is unable to receive service connection on a secondary basis for right lower extremity radiculopathy, claimed as due to the lumbar spine disability.  As a theory of secondary service connection is determined in this case by the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's right lower extremity radiculopathy and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for right lower extremity radiculopathy on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bladder Dysfunction

The Veteran generally contends that a bladder dysfunction is the result of military service.  Specifically, during the August 2016 Board hearing, the Veteran testified to symptoms of urinary urgency that are related to the lumbar spine disability, for which he is also seeking service connection.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a currently diagnosed bladder dysfunction disorder.  During the August 2016 Board hearing, the Veteran testified that symptoms of urinary frequency started approximately five years ago, and that he is no longer able to sleep through the night without needing to wake up to use the restroom.

The medical evidence of record reflects the first complaints of urinary urgency appear in a July 2012 VA treatment record for a neurology consultation in regards to the Veteran's chronic low back pain.  During the July 2012 visit, the Veteran denied symptoms of bowel and bladder incontinence, but endorsed symptoms of urinary urgency; the Veteran also denied symptoms of numbness in the perianal area.  During the July 2012 VA neurology consultation, the VA provider performed a thorough physical examination of the Veteran, noted detailed neurological findings, and took X-rays of six different views of the lumbar spine.  Based on the examination findings and imaging studies of the lumbar spine, the July 2012 VA examiner's assessment was lumbar degenerative joint disease, bilateral pars defect, and anterolisthesis of L4 on L5 without neurological deficits.  

Similarly, the January 2013 VA examination report for back conditions reflects that four views of the lumbar spine were taken by X-ray during the VA examination and the radiologist's conclusions were minimal levoconvex curvature mid-lumbar spine, anterior subluxation at L4 relative to L5 by 1 centimeter, moderate degenerative joint space narrowing at L4-L5, minimal degenerative spondylosis seen diffusely, and no other radiographic findings involving the lumbosacral spine.  Based on these imaging studies and the physical examination of the Veteran, the VA examiner indicated a negative finding for other neurologic abnormalities such as bowel or bladder problems on the January 2013 VA examination report.

On the other hand, the October 2013 private examination report from Dr. J.E. reflects a diagnosis for neurogenic bladder dysfunction.  The October 2013 private examination report reflects the Veteran reported difficulty knowing when he needs to urinate and feeling like he is unable to completely empty the bladder.  The Veteran denied symptoms of urinary incontinence or decreased sensation in the genitalia area, but endorsed radiating pain from the right hip into the adductor muscles of the right groin that had been occurring since 2009.  In conjunction with discussing the Veteran's lumbar spine disability, Dr. J.E. stated that spondylolisthesis causing slippage of the vertebrae in the lumbar spine became so severe that it began impinging the nerves to the bladder as well as the L2-L3 level of nerves into the inner aspect of the right groin; however, the October 2013 private examination report reflects the only neurological examination that Dr. J.E. performed in connection with diagnosing bladder dysfunction was a sensory examination using light touch and pin prick along the right L5 and S1 spinal nerves, the inner aspect of the right groin, and the L2 and L3 spinal nerves.  

The October 2013 private examination report also does not show that Dr. J.E. performed any imaging studies of the lumbar spine, but did review the private and VA treatment records associated with the claims file, none of which contain clinical findings of neurogenic bladder dysfunction or imaging studies showing vertebrae slippage causing impingement of the nerves to the bladder.  Although the October 2013 private examination report from Dr. J.E. shows a diagnosis for neurogenic bladder dysfunction, the Board finds that such diagnosis is not supported by the light touch and pin prick examination performed during the private examination, or by the other medical evidence of record.  Furthermore, the Board finds that the October 2013 private medical examination report, which contains the only diagnosis for neurogenic bladder dysfunction of record, is outweighed by the other medical evidence of record discussed above that do not reflect a current diagnosis for neurogenic bladder dysfunction based on current clinical and radiologic findings.

Thus, while the medical evidence of record reflects the Veteran began complaining of symptoms of urinary urgency in July 2012, the medical evidence of record also shows that in the Veteran's case, urinary urgency is a symptom, and not an independently diagnosed disability.  Symptoms alone, without a diagnosed or underlying malady or condition, do not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); aff'd and rev'd on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  As such, disability benefits are not available for symptoms of urinary urgency.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

The Board notes that, even if the Veteran were found to have a current diagnosis for bladder dysfunction based off of urinary urgency symptoms, the medical evidence of record, including the October 2013 private medical opinion provided by the Veteran, show that such symptoms of urinary urgency are associated with the non-service-connected lumbar spine disability.  As discussed above, the Board has found that the Veteran's lumbar spine disability was not caused by, or the result of, active service so is denying service connection for a lumbar spine disability; therefore, even if the Veteran had a currently diagnosed bladder dysfunction disorder, he is unable to receive service connection on a secondary basis for bladder dysfunction, claimed as due to the lumbar spine disability.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. 426.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bladder dysfunction and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Hip Disorder

The Veteran generally contends that a right hip disability is the result of military service.  During the August 2016 Board hearing, the Veteran testified to a right hip disorder described as a misaligned right hip resulting from an antalgic gait caused by the lumbar spine disability.  Alternatively, during the August 2016 Board hearing, the Veteran's representative described the claimed right hip disability as nerve impingement caused by the lumbar spine disability and/or a muscle strain that is causing nerve impingement down the right lower extremity.

After a review of all the lay and medical evidence of record, the weight of the evidence is against finding that the Veteran has a currently diagnosed right hip disability.  Although private treatment records reflect that the Veteran had complained of and sought treatment for right hip pain starting in October 2006, such treatment records do not indicate any underlying diagnosis to account for the right hip pain.  

A March 2012 SSA treatment record reflects a summary of the injuries sustained and treatment progress made since a car accident that occurred after service in January 2012.  One of the Veteran's complaints following the January 2012 post-service car accident was right hip pain.  X-rays of the lumbar spine taken after the January 2012 post-service car accident revealed a slight pelvic unleveling with a high right ilium, but that the bilateral hip joints were well maintained.  The Veteran was ultimately diagnosed with a right hip sprain/strain.  The Veteran was re-examined in February 2012 for the injuries sustained during the January 2012 post-service car accident.  Upon examination, the examiner found no tenderness or muscle spasms upon palpation of the cervical, thoracic, and lumbar spine, active and passive ranges of motion were within normal limits with no indication of pain, and all initial orthopedic testing that were positive were now negative; the Veteran was released at maximum medical improvement for the injuries sustained during the January 2012 car accident.

Subsequent VA, SSA, and private treatment records show the Veteran's complaints of right hip pain were described as radiating pain associated with lower back pain that radiated down the right hip and into the right leg, but such treatment records do not reflect a currently diagnosed right hip disability.  Similarly, the October 2013 private examination report shows the Veteran complained of right hip pain that 
Dr. J.E. characterized as a sacroiliac impingement and strain of the buttock muscles impinging the lumbosacral plexus of nerves down the right leg.  Other than right hip pain from nerve impingement caused by the lumbar spine disability, Dr. J.E. did not diagnose any other right hip disability.  To the extent that the claimed right hip disability is actually right hip pain due to right lower extremity radiculopathy, the Board has already found that service connection for right lower extremity radiculopathy is not warranted, as discussed above.

Other than the right lower extremity radiculopathy affecting the right hip, the lay and medical evidence of record does not reflect that the Veteran has a current right hip disability.  While the Veteran has complained of and sought treatment for right hip pain, symptoms alone, without a diagnosed or underlying malady or condition, do not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. at 285; Evans v. West, 12 Vet. App. at 31-32.  As the Veteran does not have a current right hip disability, disability benefits are not available for symptoms of right hip pain.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disability is granted; service connection for a lumbar spine disability is denied.

New and material evidence having been received, the appeal to reopen service connection for bilateral sensorineural hearing loss is granted; service connection for bilateral sensorineural hearing loss is denied.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted; service connection for tinnitus is denied.

As the November 2007 rating decision contained clear and unmistakable error in the denial of service connection for GERD, the November 2007 rating decision is revised to a grant of service connection for GERD as secondary to the service-connected duodenal ulcer, with an effective date of March 16, 2007.

The appeal on the issue of whether new and material evidence has been received to reopen service connection for GERD, having been rendered moot, is dismissed.

Service connection for right lower extremity radiculopathy is denied.

Service connection for bladder dysfunction is denied.

Service connection for a right hip disorder is denied.


REMAND

Increased Rating for Duodenal Ulcer and a TDIU

The Veteran is currently in receipt of a 10 percent disability rating for the service-connected duodenal ulcer under Diagnostic Code 7305.  38 C.F.R. § 4.114.  As discussed above, with regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, 38 C.F.R. § 4.114 expressly prohibits the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for a duodenal ulcer (Diagnostic Code 7305).  

As the Board's instant decision grants service connection for GERD effective from March 16, 2007, symptoms of the now service-connected GERD must be considered along with the duodenal ulcer symptoms in assigning a single disability rating for the service-connected coexisting digestive diseases in accordance with 38 C.F.R. § 4.114.  As such, the issue of an increased rating for the service-connected duodenal ulcer is inextricably intertwined with implementing the Board's instant decision granting service connection for GERD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Similarly, the issue of entitlement to a TDIU is inextricably intertwined with the adjudication of an initial disability rating for the service-connected GERD and readjudication of an increased rating for the service-connected duodenal ulcer.

Accordingly, the issues of an increased disability rating for the service-connected duodenal ulcer and entitlement to a TDIU are REMANDED for the following actions:

1.	Adjudicate the issue of an initial disability rating for the service-connected GERD from March 16, 2007 in accordance with 38 C.F.R. § 4.114.

2.	Thereafter, readjudicate the issues of an increased disability rating for the service-connected duodenal ulcer and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


